Citation Nr: 0121219	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee or leg 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the RO in 1999 which 
denied the veteran's claims for service connection for 
disabilities of the right knee or leg, right ankle, and low 
back.


FINDINGS OF FACT

1.  Any injury to the right knee or leg in service was acute 
and transitory and resolved without residual disability.  
Current problems with the right knee and leg, including right 
knee arthritis, began many years after active duty and were 
not caused by any incident of service.

2.  A right ankle sprain in service was acute and transitory 
and resolved without residual disability. Current problems 
with the right ankle, including arthritis, began many years 
after active duty and were not caused by any incident of 
service.

3.  An episode of back pain in service was acute and 
transitory and resolved without residual disability.  Current 
back problems, including degenerative arthritis and disc 
disease of the low back, began many years after active duty 
and were not caused by any incident of service.




CONCLUSIONS OF LAW

1.  A right knee or leg disablity was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

2.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2000).

3.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service in the Army from September 
1959 to September 1961.  His service medical records show no 
musculoskeletal defects at the time of his August 1959 
service entrance examination.  Outpatient treatment notes 
indicate that he was seen in September 1960 for back pains, 
for which he was prescribed wintergreen liniment, heat, and 
aspirin.  In June 1961, X-rays of his right ankle were 
negative.  An examiner listed an impression of a sprain of 
that ankle.  No musculoskeletal disorders were noted on the 
report of the September 1961 separation examination of the 
veteran; the lower extremities, spine, and other 
musculoskeletal system were found to be clinically normal.

The veteran submitted notes of his treatment by private 
orthopedist James A. Meadowcroft, M.D.  In August 1986, Dr. 
Meadowcroft noted that the veteran had low back pain with 
radiculopathy into the right lower extremity, including the 
knee area.  Dr. Meadowcroft noted that the veteran had a 
degenerative disc at L5-S1, and patellofemoral arthritis and 
pain.  X-rays of the right knee reportedly showed osteophyte 
formation, without other osseous abnormalities.

August 1987 X-rays noted mild degenerative joint disease of 
the right knee, as well as osteoporosis of the knee.  The 
radiologist reported that there was no change since X-rays 
taken in August 1986.  The veteran saw Dr. Meadowcroft in 
August 1987 for right knee pain.  Dr. Meadowcroft wrote:

Basically as the story goes, he perhaps 
had a supracondylar fracture in the 
military service and not treated.  It was 
an epiphyseal injury then, and I think 
that the rotational deformity occurred in 
the groove causing, over the years, 
development of a lateral tracking 
patella, wear and tear of the lateral 
margines of the patella, with osteophyte 
formation present.

Dr. Meadowcroft saw the veteran on several occasions in 1988 
for sciatic distribution pain and weakness in the left leg 
and foot.  An EMG and nerve conduction study performed in 
April 1988 revealed partial denervation of the left tibialis 
anterior and peronei, and a reduced interference pattern of 
the left extensor digitorum brevis.  The examiner concluded 
that the findings suggested a lesion affecting the left 
peroneal nerve.

Lumbosacral spine X-rays taken in June 1992 showed 
spondylosis, osteophytes, and narrowing of the intervertebral 
spaces.  The veteran saw Dr. Meadowcroft in June and July 
1992 for low back pain with intermittent radiation into the 
left leg.  The veteran saw Dr. Meadowcroft in April and May 
1995 for plantar fasciitis and calcaneal spurs.

The veteran saw Dr. Meadowcroft in April 1997 for 
deQuervain's tenosynovitis, and in May 1997 for back pain 
with lumbar stenosis, and for knee pain.  Dr. Meadowcroft 
indicated that the veteran's knee pain was degenerative.  
Dr. Meadowcroft noted, "He has a fracture in the right knee 
which is healed, but that is not the radicular pattern he has 
today."  X-rays taken in October 1997 revealed severe 
osteoarthritis in the veteran's right knee, and somewhat less 
severe osteoarthritic changes in the left knee.

VA outpatient treatment notes from January 1998 reflect that 
the veteran was seen for right knee pain.  The veteran 
reported that the pain had developed when he was in service, 
and had been worse for a year preceding the January 1998 
treatment.  The examiner found that the right knee had a full 
range of motion without pain.  There was some crepitus, and 
there was no swelling or erythema.  The joint was stable.  X-
rays of the right knee taken in March 1998 revealed moderate 
osteophyte formation, and narrowing of joint spaces, without 
any definite bony abnormalities.  The radiologist's 
impression was moderate to severe degenerative joint disease.

In March 1998, the veteran submitted a claim for service 
connection for a right leg disability.  He said he broke his 
right leg at Ft. Hood, Texas in September 1959 but did not 
then report the injury and received no treatment in service.  
As to post-service treatment, he reported treatment in March 
1998.

On VA examination in August 1998, the veteran reported that, 
during basic training in 1959, he sustained a fracture of his 
right knee and the bone had not set correctly.  He reported 
that he had increasing pain in his right knee, and pain and 
stiffness in both knees.  He reported that he had chronic 
lumbosacral strain, with pain radiating down his leg.  He 
reported that he wore shoe inserts to treat calcaneal spurs, 
plantar fasciitis, and flat feet.  The examiner noted boggy 
swelling and tenderness of the veteran's right knee.  The 
range of flexion was limited in both knees, due to pain and 
stiffness, and was more limited in the right.  It was noted 
that X-rays in 1998 showed bilateral knee arthritis, right 
worse than left.  Examination of the back showed no 
paraspinal muscle tenderness.  The examiner's impressions 
were degenerative arthritis of the right knee, mild 
degenerative disease of the left knee and of the back, and 
bilateral foot pain due to bilateral pes planus, bilateral 
plantar fasciitis, and a left calcaneal spur.

In a March 1999 statement, the veteran wrote that he broke 
his right leg during training in service.  He reported that 
he had fallen when he was descending a rope, and immediately 
had pain in his right leg, but he did not go on sick call or 
receive treatment for the problem in service.  He reported 
that he began to have excruciating pain in his leg and back 
in 1986.  In an April 1999 statement, he indicated that he 
was seeking service connection for disabilities of the low 
back, right ankle, and right knee.  He noted that he had been 
seen during service for back pain, and had been given 
wintergreen liniment to treat the pain.

The veteran received VA outpatient treatment in July 1999 for 
pain, swelling, and increased temperature of the right ankle.  
Examination revealed mild local erythema and edema.  Later in 
July 1999, the veteran saw private orthopedist Joseph 
Bernstein, M.D., for left ankle pain.  The veteran reported 
having had an ankle injury with ankle pain during service.  
He reported having had occasional ankle pain since service, 
and a recent episode of ankle pain for several days.  
Examination revealed swelling and tenderness in both ankles, 
with greater tenderness in the left ankle.  X-rays revealed 
degenerative changes, which were also consistent with prior 
trauma.

VA outpatient treatment notes indicate that the veteran was 
seen for left ankle pain in October and November 1999, and X-
rays and MRI of the veteran's left ankle were performed in 
October 1999.

In a November 1999 statement, the veteran wrote that he had 
been examined by a medic in service in October 1959, while he 
was lying on the ground with excruciating pain in his legs, 
after descending a rope rapidly in basic training.  He 
indicated that his back had not hurt at that time.  He wrote 
that he currently had problems with his legs and back.  He 
indicated that his left leg, ankle, and foot were presently 
in a cast.

In November 1999, the veteran's private orthopedist, Dr. 
Bernstein, wrote that the veteran had indicated that Dr. 
Meadowcroft had told him that the veteran's right knee had a 
history of a fracture that had been set wrong.  Dr. Bernstein 
noted that, on examination in November 1999, the veteran's 
right knee was tender, with mild crepitus, and that X-rays 
showed arthritis in the knee joint.

In December 1999, Mr. [redacted] wrote that he was in basic 
training with the veteran in October and November 1959.  He 
said that the veteran was injured at that time, while 
engaging in rope climbing on an obstacle course.  Mr. [redacted] 
related that he could not speak of the severity of the injury 
but was aware that the veteran received some sort of medical 
attention at that time.

The veteran sought VA treatment for low back pain in August 
2000 and in September 2000.  In September 2000, he reported 
that the pain had been present on and off for 25 years, and 
had worsened in the preceding several months.

In May 2001, the veteran had a hearing before the undersigned 
Board Member at the Board's offices in Washington, D.C.  The 
veteran reported that he was stationed in Texas in late 1959 
and early 1960, during which time he had his basic training.  
He said that during his basic training he sustained an injury 
during a rope climbing training exercise; he stated that he 
dropped to the ground from a distance and landed on his right 
leg, causing pain in his right leg, including the knee and 
ankle.  He reported that a medic looked at him at the time of 
the accident and gave him aspirin for pain.  He said he 
thereafter did not give the matter any further attention 
until the 1980s when he began to have problems again.  He 
reported that his private orthopedist, Dr. Meadowcroft, had 
reviewed X-rays and had found that his right leg had been 
broken and had set wrong.  The veteran asserted that the 
fracture must have occurred with the fall during service.  He 
reported that he received treatment later during service, in 
June 1961, for right ankle pain.  At that time, he reported, 
his ankle was painful and he was given aspirin, and the 
problem went away because he was young.  He noted that he was 
seen for back pain in September 1960, when he was in Korea, 
and that he was given wintergreen liniment, which helped with 
the back pain.  He reported that he experienced back pain on 
and off over the years, and that it became consistently worse 
in the 1980s.  The veteran reported that he did not seek 
treatment for knee, ankle, and back problems between service 
and the 1980s, because he did not notice problems with those 
areas until the 1980s.

Analysis

Through discussions in the rating decisions and the statement 
of the case, the RO has notified the veteran of the evidence 
needed to substantiate his claims.  Medical records have been 
obtained, the veteran has been provided a VA examination, and 
he has had a personal hearing on appeal.  The evidence 
compiled with respect to the veteran's claims does not point 
to the existence of any additional evidence that would be 
relevant to his claims.  The Board is satisfied that the 
facts relevant to the claims have been properly developed.  
The notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000)).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In the case 
of certain chronic diseases, including arthritis, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Right Knee or Leg

Service medical records from the veteran's 1959-1961 active 
duty show no injury or other problem involving the right knee 
or leg, and the lower extremities were found to be normal at 
the 1961 service separation examination.  Arthritis in the 
veteran's right knee has been shown on X-rays, beginning in 
1986, many years after service.  The veteran has claimed that 
he hurt his right knee or leg when he fell from a rope during 
basic training in 1959; he says that he received no treatment 
at that time or that a medic gave him aspirin, and that he 
received no further treatment in service.  He relates he 
received no treatment after service until the 1980s.  In a 
1999 statement, a man who was in basic training with the 
veteran recalled that the veteran was injured in the rope 
climbing part of an obstacle course, although this individual 
did not report the nature of the veteran's injury.  In 1987 
treatment notes, the veteran's private orthopedist, 
Dr. Meadowcroft, noted the veteran gave a history of 
fracturing a knee bone during service, and that the arthritis 
in his right knee might have developed as a result of the 
injury in service.

The negative service medical records and normal separation 
examination are evidence that the veteran did not have a 
chronic right knee or leg disability in service.  Even if the 
veteran injured his right knee or leg in basic training in 
1959, as claimed, the circumstances tend to show that there 
was no fracture or other chronic condition from the incident.  
By the veteran's own account, he received no treatment or 
only received aspirin at the time of the service incident.  
He was able to complete his basic training and his remaining 
two more years of service, without notation of the injury.  
The 1961 separation examination affirmatively shows normal 
lower extremities.  There is no medical evidence of any right 
knee or leg disability until about 25 years after service, 
when right knee arthritis was noted in 1986.  These factors 
strongly suggest that any service injury to the right knee or 
leg was acute and transitory and resolved without residual 
disability.  The lengthy period of time after service, 
without medical evidence or contemporaneous complaints of the 
problem, indicate no continuity of symptomatology between the 
claimed injury in service and the current condition.  
38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet.App. 354 
(1991).

The veteran maintains that he must have had an undetected 
right knee/leg fracture in the basic training accident, and 
that this is the cause of his current problems.  However, as 
a layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The same holds 
true as to the recent statement of his service comrade 
(although this individual did not even specify the nature of 
the injury the veteran had in service).  The 1987 statement 
of Dr. Meadowcroft, that the veteran perhaps had a fracture 
in service which led to later arthritis, is based on an 
unsubstantiated history from the veteran ("as the story 
goes"), is speculative, and is of little probative value in 
proving that the current problem is related to service.  See 
Cahall v. Brown, 7 Vet.App. 232 (1994).

The weight of the credible evidence establishes that any 
injury to the right knee or leg in service was acute and 
transitory and resolved without residual disability, and 
current problems with the right knee and leg, including right 
knee arthritis, began many years after active duty and were 
not caused by any incident of service.  The Board concludes 
that a right knee or leg disability was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Right Ankle

The veteran was seen during service in June 1961 for a right 
ankle sprain.  No complaints involving the right ankle were 
reported at the veteran's September 1961 service separation 
examination, and the lower extremities were found to be 
normal at that time.  After service, there is no medical 
evidence of right ankle problems until the 1990s, many years 
after service.  Most of the recent medical records pertain to 
the left ankle, not the right ankle.

The negative service separation examination, and the gap of 
many years after service without medical evidence of the 
condition, constitute evidence that the right ankle sprain in 
service was acute and transitory and resolved without 
residual disability.  There is no competent medical evidence 
to link current right ankle problems with service, and the 
veteran, as a layman, has no comptence to give an opinion on 
diagnosis or etiology of a condition.  Espiritu, supra.  The 
lengthy period of time after service, without medical 
evidence or contemporaneous complaints of the problem, 
indicate no continuity of symptomatology between the right 
ankle sprain in service and the current condition.  38 C.F.R. 
§ 3.303(b); Mense, supra.

The weight of the credible evidence establishes that the 
right ankle sprain in service was acute and transitory and 
resolved without residual disability, and current problems 
with the right ankle, including arthritis, began many years 
after active duty and were not caused by any incident of 
service.  The Board concludes that a right ankle disability 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Low Back

The veteran was treated in service in September 1960 for 
backs pains, when he was given liniment and aspirin.  No back 
complaints were noted when he was examined for separation 
from service in September 1961, and the spine was found to be 
normal at that time.  The veteran has reported that he did 
not seek treatment for back pain after service until the 
1980s.  Medical records since the mid 1980s show degenerative 
disc disease and arthritis of the low back.

The negative service separation examination, and the gap of 
many years after service without evidence of the condition, 
tend to show that the back pains treated on an isolated 
occasion in service were acute ant transitory and resolved 
without residual disability.  There is no competent medical 
evidence to link the current low back condition to service, 
and the veteran, as a layman, has no comptence to give an 
opinion on diagnosis or etiology of a condition.  Espiritu, 
supra.  The lengthy period of time after service, without 
medical evidence or contemporaneous complaints of the 
problem, indicate no continuity of symptomatology between the 
complaints in service and the current condition.  38 C.F.R. 
§ 3.303(b); Mense, supra.

The weight of the credible evidence establishes that the back 
complaints in service were acute and transitory and resolved 
without residual disability, and current problems with the 
low back, including degenerative disc disease and arthritis, 
began many years after active duty and were not caused by any 
incident of service.  The Board concludes that a low back 
disability was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for a right knee or leg disability is 
denied.

Service connection for a right ankle disability is denied.

Service connection for a low back disability is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

